Citation Nr: 0210091	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-23 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1944, and he died in September 1994.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 RO decision which 
denied the appellant's claim for special monthly pension 
based on a need for regular aid and attendance or on account 
of being housebound.  In February 2001, the Board remanded 
this case for additional evidentiary development.


FINDINGS OF FACT

1.  The veteran's surviving spouse, who is basically eligible 
for death pension benefits, has multiple disabilities 
including a right knee replacement, hypertension, diabetes 
mellitus, and cataracts.

2.  She is not blind or in a nursing home, and due to her 
chronic medical conditions show does not need the regular 
assistance of another person to help her with personal care 
functions or to protect her from the hazards and dangers 
inherent in her daily environment.

3.  She is not confined to her home or immediate premises by 
reason of her disabilities.  





CONCLUSION OF LAW

The criteria for special monthly pension, based on a need for 
regular aid and attendance or by reason of being housebound, 
have not been established. 38 U.S.C.A. §§ 1502, 1541 (West 
1991); 38 C.F.R. §§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the RO has notified the appellant of 
the evidence necessary to substantiate her claim.  Pertinent 
medical records have been requested and obtained, including 
the report of a recent aid and attendance examination.  The 
Board finds that the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and the related companion VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Where a surviving spouse who is entitled to death pension is 
in need of the regular aid and attendance of another person, 
an increased rate of pension is payable.  38 U.S.C.A. § 
1541(d); 38 C.F.R. § 3.351(a)(5).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
assistance if such person is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less; is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need fo aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(c).

Determinations as to a factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
appellant remain in bed.  A favorable rating does not require 
finding that all of the above listed disabling conditions 
exist.  The particular personal functions which the appellant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need. 38 C.F.R. § 3.352(a).

A surviving spouse who does not qualify for increased pension 
based on aid and attendance may be entitled to increased 
pension based on being permanently housebound by reason of 
disability.  The "permanent housebound" requirement is met 
when the surviving spouse is substantially confined to her 
home or immediate premises by reason of disability or 
disabilities and it is reasonably certain these will remain 
throughout the surviving spouse's lifetime.  38 U.S.C.A. 
§ 1541(e); 38 C.F.R. § 3.351(a)(5),(f).

In this case, the appellant contends that her overall health 
condition warrants entitlement to the benefit sought as she 
has several medical conditions and requires assistance of 
another person to attend to daily functions. 

The appellant's claim for death pension, filed in May 1999, 
noted that she was not a patient in a nursing home.

An undated private aid and attendance examination of the 
appellant, completed by N.T. Camp, listed the appellant's 
current symptoms and complaints as hypertensive 
cardiovascular disease and high blood pressure.  The report 
also noted that she walked with a cane due to a right knee 
replacement, and occasionally used a walker.  It was noted 
the appellant was not bedridden.  She reportedly was able to 
dress herself and eat unassisted.  The report noted no eye 
disability.  

In a report of a June 2001 private aid and attendance 
examination of the appellant, signed by Dr. Camp and a nurse 
practitioner, it was noted that the appellant was 69 years 
old.  Her blood pressure reading of 152/68.  It was noted she 
was not bedridden.  She reportedly was able to dress, eat, 
bathe, and go to the bathroom unassisted.  The report also 
noted that her gait was unsteady and she used a cane, and 
that she was able to walk in and out of her home unassisted.  
The report noted that she had cataracts, hypertension, and 
diabetes mellitus.

The evidence shows the appellant has multiple disabilities, 
including a right knee replacement, hypertension, diabetes 
mellitus, and cataracts.  While she has cataracts, there is 
no indication that she is blind, or so nearly blind as 
defined in the regulation.  She is not a patient in a nursing 
home.  Her multiple disabilities of course limit her 
activities, yet there is not showing of a factual need for 
aid and attendance.  In this regard, the private aid and 
attendance reports show she is able to take care of her own 
personal care functions, and does not regularly need another 
person to protect her from hazards or dangers incident to her 
daily environment.  Accordingly, the Board concludes that the 
appellant is not entitled to special monthly pension based on 
a need for regular aid and attendance.

Entitlement to the housebound benefit requires that the 
surviving spouse be permanently housebound.  Housebound is 
defined as being substantially confined to the home or 
immediate premises.  The appellant is somewhat limited in her 
ability to walk about; she uses a cane or walker at times.  
Yet the medical evidence does not suggest that she must stay 
about her home or yard because of her chronic disabilities.  
Thus there is no basis for increased pension due to claimed 
housebound status.

The preponderance of the evidence is against the claim for 
special monthly pension based on a need for aid and 
attendance or due to being housebound.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Special monthly pension based on a need for aid and 
attendance or due to being housebound is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

